DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquiring device and execution device, and vehicle detector  in claim 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 8-10, 12, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahata (US 2018/0055438) in view of Migneco (US 2019/0121356), Kim (US 2018/0233046), and Geeng-Jen Sheu (US 2015/0370259)
As to claim 1 Nakahata discloses a vehicle control system, comprising: 
an acquiring device configured to acquire body state information of a driver of a vehicle (Paragraph 81 “The camera 101 (an example of the driver detector) is mounted on a ceiling on the front side of a driver's seat in a passenger compartment of the vehicle 10 for instance, in such a manner that an optical axis of the camera 101 is directed toward the driver's seat in the vehicle 10. The camera 101 captures an image of the driver in the vehicle 10 from the front side to capture an image of a head of the driver which moves in a left-right direction of the vehicle 10. The camera 101 outputs a captured frame image to the ECU 300 every 1/60 sec. for instance”); 
a processor, wherein an input terminal of the processor is connected with the acquiring device, and the processor is configured to judge whether the body state information is body abnormality information (Paragraph 85 “he physical condition determination portion 322 determines whether or not a driver's physical condition is deteriorated based on judgment as to whether or not there is a time delay of a change in the acceleration of the driver's head in the left-right direction with respect to a change in the acceleration of the vehicle 10 in the left-right direction.”), and to output an execution signal in a case where the body state information is the body abnormality information (Paragraph 55 “An the alert controller 325 is notified that the driver's physical condition is deteriorated from the physical condition determination portion 322, the alert controller 325 activates the warning sound generator 201 and causes the alert lamp 202 to blink, to alert the driver.”); and
an execution device, wherein an input terminal of the execution device is connected with an output terminal of the processor to receive the execution signal and to execute a corresponding security action according to the execution signa (Paragraph 55 “An the alert controller 325 is notified that the driver's physical condition is deteriorated from the physical condition determination portion 322, the alert controller 325 activates the warning sound generator 201 and causes the alert lamp 202 to blink, to alert the driver. The alert controller 325 may activate a brake to decelerate or stop the vehicle 10, or may control a steering wheel to move the vehicle 10 to the edge of a road for instance, so as to support driving by the driver. “)
a vehicle detector configured to detect vehicle state information of the vehicle (Paragraph 86 “FIG. 11 and FIG. 12 are diagrams schematically illustrating a change in an acceleration CA of the vehicle 10 in the left-right direction with time”);
Nakahata  does not explicitly disclose wherein the input terminal of the processor is further connected with the vehicle detector, and the processor is further configured to judge whether the vehicle state information is vehicle abnormality information, and to output the execution signal in a case where the vehicle state information is the vehicle abnormality information
Migneco teaches wherein the input terminal of the processor is further connected with the vehicle detector, and the processor is further configured to judge whether the vehicle state information is vehicle abnormality information, and to output the execution signal in a case where the vehicle state information is the vehicle abnormality information(Paragraph 38 “A brake system 111 is provided to brake the wheels of the vehicle. The brake system 111 can be activated by the driver and can also be activated automatically by the controller, e.g., when distracted driving is detected, a crash is detected as imminent or an imminent danger is detected as described herein.”).
It would have been obvious to one of ordinary skill to modify Nakahata to include the teachings of judging the vehicle state is abnormal for the purpose of preventing a collision.
Nakahata does not explicitly disclose a vehicle detector comprises at least one selected from a group consisting of a vibration detector, a tilt detect and a water pressure detector;
Kim teaches a vibration detector is configured to detect vibration information of the vehicle, which is used as the vehicle state information(Paragraph 48 “Although the present embodiment describes the acceleration sensor, the acoustic sensor, the impact sensor, and the vibration sensor by way of example, the present disclosure may be implemented using other sensing means, such as a tilt sensing sensor and an air bag sensing sensor. In addition, the accident situation can be determined by any one of the sensors, but may be implemented by a combination of two or more sensors.”);
the tilt detector is configured to detect tilt information of the vehicle, which is used as the vehicle state information(Paragraph 48 “Although the present embodiment describes the acceleration sensor, the acoustic sensor, the impact sensor, and the vibration sensor by way of example, the present disclosure may be implemented using other sensing means, such as a tilt sensing sensor and an air bag sensing sensor. In addition, the accident situation can be determined by any one of the sensors, but may be implemented by a combination of two or more sensors.”);
It would have been obvious to one of ordinary skill to modify Nakahtata to include the teachings of a vibration and tilt sensor for the purpose of gathering vehicle state information.
Nakahata does not explicitly disclose the water pressure detector is configured to detect vehicle body water pressure information of the vehicle, which is used as the vehicle state information. 
Sheu teaches the water pressure detector is configured to detect vehicle body water pressure information of the vehicle, which is used as the vehicle state information (Abstract “An apparatus for enhancing a driver to detect and escape from a sinking vehicle is disclosed. When the thin film pressure with a closed and hollow carrier is detecting an outside water pressure is higher than the first predetermined value and making sure the vehicle is sinking into water, the lifting unit is driven to lower down by the motor which is controlled by the micro-controller unit and simultaneously the window glass is opened.”). 
It would have been obvious to one of ordinary skill to modify Nakahata to include the teachings of a water pressure detector for the purpose of improving safety.
As to claim 3 Nakahata discloses a vehicle control system, wherein the acquiring device comprises a detection device which is configured to be in the vehicle and to be opposite to a front of a position of the driver (Paragraph 81).
As to claim 4 Nakahata discloses vehicle control system, wherein the detection device comprises at least one selected from a group consisting of a sound detector, a face collecting device and an eyeball detector, and the body state information correspondingly comprises at least one selected from a group consisting of sound information, facial image information and eyeball information(Paragraph 81, 83); 
the sound detector is configured to detect the sound information in the vehicle, the face acquiring device is configured to acquire the facial image information, and the eyeball detector is configured to acquire the eyeball information(Paragraph 81,83).
As to claim 8 Nakahata discloses a vehicle control system wherein the execution device comprises at least one selected from a group consisting of a brake device, a gasbag opener, a glass breaker and an alarm (Paragraph 55).
As to claim 9 Nakahata discloses a vehicle, comprising the vehicle control system according to claim 1(Abstract).
As to claim 10 Nakahata discloses a vehicle control method, comprising: 
acquiring body state information of a driver of a vehicle (Paragraph 81 “The camera 101 (an example of the driver detector) is mounted on a ceiling on the front side of a driver's seat in a passenger compartment of the vehicle 10 for instance, in such a manner that an optical axis of the camera 101 is directed toward the driver's seat in the vehicle 10. The camera 101 captures an image of the driver in the vehicle 10 from the front side to capture an image of a head of the driver which moves in a left-right direction of the vehicle 10. The camera 101 outputs a captured frame image to the ECU 300 every 1/60 sec. for instance”); 
judging whether the body state information is abnormal driving information(Paragraph 85 “he physical condition determination portion 322 determines whether or not a driver's physical condition is deteriorated based on judgment as to whether or not there is a time delay of a change in the acceleration of the driver's head in the left-right direction with respect to a change in the acceleration of the vehicle 10 in the left-right direction.”), and controlling the vehicle to execute a corresponding security action in a case where the body state information is the abnormal driving information (Paragraph 55 “An the alert controller 325 is notified that the driver's physical condition is deteriorated from the physical condition determination portion 322, the alert controller 325 activates the warning sound generator 201 and causes the alert lamp 202 to blink, to alert the driver. The alert controller 325 may activate a brake to decelerate or stop the vehicle 10, or may control a steering wheel to move the vehicle 10 to the edge of a road for instance, so as to support driving by the driver. “)
Nakahata does not explicitly disclose judging whether the vehicle state information is abnormal vehicle information;
Migneco teaches judging whether the vehicle state information is abnormal vehicle information(Paragraph 38 “A brake system 111 is provided to brake the wheels of the vehicle. The brake system 111 can be activated by the driver and can also be activated automatically by the controller, e.g., when distracted driving is detected, a crash is detected as imminent or an imminent danger is detected as described herein.”);
judging whether the body state information is the abnormal driving information(Paragraph 38 “A brake system 111 is provided to brake the wheels of the vehicle. The brake system 111 can be activated by the driver and can also be activated automatically by the controller, e.g., when distracted driving is detected, a crash is detected as imminent or an imminent danger is detected as described herein.”); and controlling the vehicle to execute the corresponding security action in a case where the vehicle state information is the abnormal vehicle information, and/or, the body state information is the abnormal driving information(Paragraph 38 “A brake system 111 is provided to brake the wheels of the vehicle. The brake system 111 can be activated by the driver and can also be activated automatically by the controller, e.g., when distracted driving is detected, a crash is detected as imminent or an imminent danger is detected as described herein.”);
It would have been obvious to one of ordinary skill to modify Nakahata to include the teachings of judging the vehicle state is abnormal for the purpose of preventing a collision.
Nakahata does not explicitly disclose a vehicle detector comprises at least one selected from a group consisting of a vibration detector, a tilt detect and a water pressure detector;
Kim teaches a vibration detector is configured to detect vibration information of the vehicle, which is used as the vehicle state information(Paragraph 48 “Although the present embodiment describes the acceleration sensor, the acoustic sensor, the impact sensor, and the vibration sensor by way of example, the present disclosure may be implemented using other sensing means, such as a tilt sensing sensor and an air bag sensing sensor. In addition, the accident situation can be determined by any one of the sensors, but may be implemented by a combination of two or more sensors.”);
the tilt detector is configured to detect tilt information of the vehicle, which is used as the vehicle state information(Paragraph 48 “Although the present embodiment describes the acceleration sensor, the acoustic sensor, the impact sensor, and the vibration sensor by way of example, the present disclosure may be implemented using other sensing means, such as a tilt sensing sensor and an air bag sensing sensor. In addition, the accident situation can be determined by any one of the sensors, but may be implemented by a combination of two or more sensors.”);
It would have been obvious to one of ordinary skill to modify Nakahtata to include the teachings of a vibration and tilt sensor for the purpose of gathering vehicle state information.
Nakahtata does not explicitly disclose the water pressure detector is configured to detect vehicle body water pressure information of the vehicle, which is used as the vehicle state information. 
Sheu teaches the water pressure detector is configured to detect vehicle body water pressure information of the vehicle, which is used as the vehicle state information (Abstract “An apparatus for enhancing a driver to detect and escape from a sinking vehicle is disclosed. When the thin film pressure with a closed and hollow carrier is detecting an outside water pressure is higher than the first predetermined value and making sure the vehicle is sinking into water, the lifting unit is driven to lower down by the motor which is controlled by the micro-controller unit and simultaneously the window glass is opened.”). 
It would have been obvious to one of ordinary skill to modify Nakahtata to include the teachings of a water pressure detector for the purpose of improving safety.
As to claim 12 Migneco teaches a vehicle control wherein 
the body state information comprises at least one selected from a group consisting of sound information, facial expression information, eyeball information, heart rate information and brain wave information(Paragraph 44); 
the security action comprises at least one selected from a group consisting of a braking action, a deceleration action, a gasbag opening action and a glass breaking action (Paragraph 38).
As to claim 14 Nakahata discloses a vehicle control system wherein the acquiring device comprises a detection device which is configured to be in the vehicle and to be corresponding to a position of the driver (Paragraph 45).
As to claim 15 the claim is interpreted and rejected as in claim 4.
As to claim 20 the claim is interpreted and rejected as in claim 12.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahata (US 2018/0055438) in view of Migneco (US 2019/0121356), Kim (US 2018/0233046), and Geeng-Jen Sheu (US 2015/0370259) as applied to claim 1 above, and in further view of Yamamoto (US 2021/0031807)
As to claim 5 Oba teaches a vehicle control system, wherein 
the sound detector comprises a microphone(Paragraph 143), the eyeball detector comprises an infrared light emitter and an eyeball position sensor(Paragraph 385,137), and the face acquiring device comprises a camera (Paragraph 385).
It would have been obvious to one of ordinary skill to modify Nakahata to include the teachings of various sensors for the purpose of detecting the driver awareness.

Claims 6, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahata (US 2018/0055438) in view of Migneco (US 2019/0121356), Kim (US 2018/0233046), and Geeng-Jen Sheu (US 2015/0370259) as applied to claim 1 above, and in further view of Richmond (US 2018/0297602)
As to claim 6 Richmond teaches a vehicle control system, wherein 
the acquiring device further comprises a brain wave detector which is configured to be worn on a head of the driver, and an output terminal of the brain wave detector is connected with the processor(Paragraph 54); 
the brain wave detector is configured to detect brain wave information of the driver, which is used as the body state information(Paragraph 54).
It would have been obvious to one of ordinary skill to modify Nakahata to include the teachings of brain wave detection for the purpose of detecting the physical state of the user.
As to claim 16 the claim is interpreted and rejected as in claim 6.
As to claim 17 the claim is interpreted and rejected as in claim 6.
As to claim 18 the claim is interpreted and rejected as in claim 6
As to claim 19 the claim is interpreted and rejected as in claim 6.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-10, 12, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
10/25/2022